843 F.2d 1388Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Frank THACKER, Plaintiff-Appellant,andMarie Thacker, Plaintiff,v.DOMINION BANK;  Larry G. Mullins;  Buddy H. Wallen, GreatAmerican Insurance Company;  W. Charles Waddell,III;  Gilbert K. Davis, Defendants-Appellees.
No. 87-1179.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 12, 1988.Decided:  April 8, 1988.

James Frank Thacker, appellant pro se.
David Alexander Farnham, Ronald Lee King, Donald Gregory Baker, W. Charles Waddell, III, and Gregory John Harris, for appellees.
Before DONALD RUSSELL and WIDENER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Thacker v. Dominion Bank, CA-97-137-B (W.D.Va. Sept. 23, 1987).


2
AFFIRMED.